                              UNITED STATES DISTRICT COURT
                                                     For the
                                          District of Connecticut
------------------------------------------------------
UNITED STATES OF AMERICA                                )
                             Plaintiff,                 )
                                                        )    Case No: 3:19-cr-00251 (MPS)
                 v.                                     )
                                                        )
OLEG KOSHKIN                                            )
                             Defendant,                 )
                                                        )    MARCH 18, 2020


                    MEMORANDUM IN SUPPORT OF
                      MOTION FOR DISCLOSURE
             PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)


        The defendant, OLEG KOSHKIN, by and through counsel, hereby submits this

memorandum of law in support of his motion for Fed. R. Evid. 404(b) disclosure.

        Fed. R. Evid. 404(b) provides for introduction of other crimes, wrongs or acts of a

person for various purposes, including proof of motive, opportunity, intent, preparation,

plan, knowledge, identity or absence of mistake. The pretrial notice requirement contained

in Rule 404(b) “is intended to reduce surprise and promote early resolution on the issue of

admissibility.” Fed. R. Evid. 404(b) Advisory Committee Notes (1991 Amendment). Upon

request by the accused, the prosecution must provide reasonable notice in advance of trial of

the general nature of any such evidence it intends to use at trial. Id. Under paragraph (13)

of this Court’s Standing Order on Discovery, pre-trial disclosure of such “bad acts” evidence

is mandatory.

        The Second Circuit has adopted an inclusionary or positive approach to Rule 404(b);

as long as the evidence is not offered to prove propensity, it is admissible. United States v.

Levy, 731 F.2d 997 (2d Cir. 1984); United States v. O’Connor, 580 F.2d 38, 40 (2d Cir.



                                               1
1978).    The government, however, must explain in detail the purposes for which the

evidence is sought to be admitted. Id. When the court has determined that the evidence is

admissible under Rule 404(b), it must then balance the probative value of the evidence

against its prejudicial impact to determine if the evidence is excludable under Rule 403.

United States v. Benedetto, 571 F.2d 1246, 1248 (2d Cir. 1978). As a final protection against

unfair prejudice to the defendant, the Court, upon request, must instruct the jury that it must

only use the evidence of other acts for the purposes for which it was offered and not as an

indication of criminal propensity. Fed. R. Evid. 105.

         Accordingly, the defendant requests that the government provide a statement on the

theory of admissibility of each item of Rule 404(b) evidence it intends to introduce at trial.

See Fed. R. Evid. 404(b) (notice of the general nature of such evidence required); see also

United States v. Foskey, 636 F.2d 517, 526 n.8 (“the Government should supply the district

court with a written analysis of the logical inferences justifying admission of the evidence.

Given the complexity of these questions, and the ease of confusion between permissible and

impermissible inferences, such a procedure might obviate the need for the district court, as

well as the court of appeals, to speculate regarding the government’s theory of the evidence’s

relevance to the issues listed in Rule 404(b). Moreover, the defendant requests that a pre-

trial hearing concerning the admissibility of such statements be had.

         Government disclosure will aid Defendant in formulating his objections, if any.

Disclosure will also aid the Court in ruling on the admissibility of the evidence and will help

to ensure that Defendant is not prejudiced and wrongly convicted or sentenced by evidence

that has been improperly admitted. See Huddleston v. United States, 108 S. Ct 1496, 1501

n.6 (1988).




                                              2
                                                       The Defendant,
                                                       OLEG KOSHKIN

                                               BY:     ______/s/__________
                                                       Cheryl E. Heffernan
                                                       Farver & Heffernan, LLC
                                                       2858 Old Dixwell Avenue
                                                       Hamden, CT 06518
                                                       Tel: 203-230-2500
                                                       Fax: 203-288-4702
                                                       ceh@farverandheffernan.com
                                                       Fed Bar #: ct06473

                                    CERTIFICATION

         I hereby certify that the forgoing was filed through the ECF system and will be sent
to all counsel of record through the ECF system.

       AUSA Vanessa Richards
       U.S. Attorney’s Office
       District of Connecticut                 __     _/s/_______
                                               Cheryl E. Heffernan




                                              3
